Appeal Dismissed and Opinion Filed October 11, 2012




                                              In The
                                   (!.ttiitrt uf Aipcah
                          FiftI! )itrict nf ixa at la11a
                                       No. 05-12-01108-CR

                        BR1CELI ENAMORADO MORENO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-88355-10

                                MEMORANDUM OPINION

                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellanfs counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and that

this decision he certified below for observance. See TEx. R. App.   42.2(a).


                                                       PER CURIAM

Do Not Publish
TEx. R. App. f) 47
121 108F.U05